Citation Nr: 1424487	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  10-35 636	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois

THE ISSUES

1.  Entitlement to a rating higher than 60 percent since April 28, 2008, for residuals of prostate cancer.

2.  Entitlement to higher ratings for posttraumatic stress disorder (PTSD) with depression, initially rated as 30-percent disabling from December 15, 2006 to April 27, 2008, as 50-percent disabling as of April 28, 2008, and as 70-percent disabling since February 11, 2013.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1966 to September 1969.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from April 2008 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  In the April 2008 decision, the RO granted service connection for residuals of prostate cancer, status post prostatectomy, and assigned an initial 100 percent rating retroactively effective from December 15, 2006, the date of receipt of the claim, and a 10 percent rating as of September 1, 2007.  The RO also granted service connection for PTSD and assigned an initial 30 percent rating, also retroactively effective from December 15, 2006, the date of receipt of the claim.  In the December 2009 decision, the RO denied a TDIU.

An intervening November 2008 rating decision confirmed and continued the initial 30 percent rating for the PTSD and the 10 percent rating for the residuals of the prostate cancer.  The Veteran appealed for higher initial ratings for these disabilities.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (When a Veteran appeals an initial rating, VA adjudicators must consider whether to "stage" the rating, meaning assign different ratings at different times since the effective date of the award to compensate him for occasions when the disability has been severe than at others.).

A July 2009 rating decision since issued increased the rating for the residuals of the prostate cancer from 10 to 60 percent as of April 28, 2008, and also increased the rating for the PTSD with depression from 30 to 50 percent as of December 10, 2008.  The Veteran continued to appeal for even higher ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (It is presumed a Veteran is seeking the highest possible rating for a disability, absent express indication otherwise, so receipt of a higher rating, but less than the maximum possible rating, does not abrogate a pending appeal).


In January 2013, the Board denied the claim for higher ratings for the residuals of the prostate cancer, initially rated as 100-percent disabling from December 15, 2006 to August 31, 2007, then rated as 10-percent disabling from September 1, 2007 to April 27, 2008, and as 60-percent disabling since April 28, 2008.  The Board remanded the claims of entitlement to a TDIU and for higher ratings for the PTSD with depression, initially rated as 30-percent disabling from December 15, 2006 to April 27, 2008, and as 50-percent disabling since April 28, 2008, for further development and consideration.

The Veteran appealed the Board's denial of a higher rating for the residuals of his prostate cancer to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In November 2013, the Veteran's representative and VA's General Counsel filed a Joint Motion asking the Court to vacate the Board's decision to the extent it had denied a rating higher than 60 percent for the residuals of the prostate cancer effectively since April 28, 2008.  The parties asked the Court to remand this portion of this claim to the Board for readjudication consistent with the instructions of the Joint Motion for Remand (JMR).  The Court granted the JMR and since has returned the file to the Board.

Meanwhile, in an August 2013 rating decision, the rating for the PTSD with depression again was increased - this time to 70 percent as of February 11, 2013.  Again, though, it is presumed the Veteran is seeking an even higher rating.  See AB, 6 Vet App. at 38-39.

Since the claims require further development, the Board is remanding them to the Agency of Original Jurisdiction (AOJ).



REMAND

The Board sincerely regrets the additional delay that inevitably will result from remanding these claims, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

In the October 2013 Informal Hearing Presentation (IHP), the Veteran's representative asked that the increased-rating claim for the PTSD with depression and the derivative TDIU claim be remanded since the Veteran's most recent VA treatment records are not in the file and were not considered during his February 2013 VA compensation examination for this service-connected disability.  The Veteran and his representative also pointed out that the Veteran has received care at the Mayo Clinic, and that those records also have not been obtained and considered.  Additionally, in an even more recent April 2014 statement, the Veteran and his representative indicated the Veteran's private treatment records concerning the residuals of his prostate cancer also are incomplete.

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Obtain and associate with the claims file the Veteran's VA treatment records from the VA Medical Center (VAMC) in Madison, Wisconsin, dated since June 2010, as well as his post-service treatment records from the Mayo Clinic in Minneapolis, Minnesota, also from Rockford Health Professionals dated since June 2007, and from the University of Wisconsin Hospital and Clinic dated since June 2007.  All other outstanding treatment records he identifies should be obtained, as well, and associated with the claims file for consideration.  The amount of effort needed to be expended in obtaining these additional records depends on who has custody of them.  If they are not in the custody of a Federal department or agency, then 38 C.F.R. § 3.159(c)(1) controls, whereas subpart (c)(2) controls if they are.  If unable to obtain identified records, the Veteran must be appropriately notified.  38 C.F.R. § 3.159(e)(1).

2.  Upon receipt of all additional records, return the claims file to the VA examiner that provided the February 2013 opinion concerning the severity of the Veteran's PTSD with depression for an addendum.  If, for whatever reason, this examiner is no longer available or able to provide this additional comment (supplemental opinion), then obtain this additional comment from someone else that is equally qualified.  In this eventuality, it may be necessary to have the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed or, instead, this requested additional medical comment can be provided just with review of the claims file.  If the new examiner believes another examination is necessary, schedule another VA examination.

The VA examiner, whoever designated, must indicate all present symptoms and manifestations attributable to the Veteran's service-connected PTSD with depression and, more importantly, their consequent effect on his social and occupational functioning, in accordance with the rating criteria specified at 38 C.F.R. § 4.130, Diagnostic Code 9411.  To this end, the examiner should assign a Global Assessment of Functioning (GAF) score and explain the basis of the score.

It is most essential the examiner discuss the medical rationale of all opinions expressed, whether favorable or unfavorable to the claim, based on the objective clinical findings and information obtained from review of the record.

3.  Also schedule a VA compensation examination reassessing the severity of the residuals of the prostate cancer.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings set forth in detail.  The VA examiner must identify all present symptoms and manifestations attributable to the prostate cancer, including in terms of assessing their severity in relation to the applicable rating criteria found at 38 C.F.R. § 4.119, Diagnostic Code 7528, such as by specifying whether the prostate cancer is still active versus in remission and whether it involves any renal dysfunction, voiding dysfunction, urinary frequency, and/or obstructed voiding.

It is most essential the examiner discuss the medical rationale of all opinions expressed, whether favorable or unfavorable to the claim, based on the objective clinical findings and information obtained from review of the record.

4.  As well, as concerning the derivative claim of entitlement to a TDIU, schedule all additional VA examinations that are necessary for medical opinions concerning whether the Veteran's service-connected disabilities are so severe as to preclude him from obtaining and maintaining employment that could be considered substantially gainful versus just marginal in comparison.


The claims file must be reviewed to assist in making this important determination to learn what disabilities are service connected (versus those that are not) and to consider the Veteran's level of education, prior work experience and training, etc., but not his advancing age and the disabilities that are not service connected.

It is essential the examiners consider the service-connected disabilities in combination, so not just piecemeal, and that they discuss the underlying medical rationale for their opinions on employability.  If an opinion cannot be expressed without resorting to mere speculation, discuss why this is the case.  In other words, the examiner merely saying he/she cannot respond will not suffice.

5.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his representative another SSOC and give them an opportunity to submit additional evidence and/or argument in response to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



